206 P.3d 1210 (2009)
228 Or. App. 227
In the Matter of S.L.L., Alleged to be a Mentally Ill Person.
STATE of Oregon, Respondent,
v.
S.L.L., Appellant.
080868706, A139907.
Court of Appeals of Oregon.
Submitted April 3, 2009.
Decided April 29, 2009.
*1211 Lance D. Perdue, Portlnd, filed the brief for appellant.
John R. Kroger, Attorney General, Erika L. Hadlock, Acting Solicitor General, and Tiffany Keast, Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and SCHUMAN, Judge, and ORTEGA, Judge.
PER CURIAM.
The trial court entered a judgment finding that appellant suffers from a mental disorder that renders her unable to provide for her basic needs and ordered her committed. On appeal, appellant contends that there is insufficient evidence that she was unable to provide for her basic needs. The state concedes the insufficiency of the evidence. On de novo review, we agree and accept the concession.
Reversed.